Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 1 of 15




            EXHIBIT 1
    Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 2 of 15




NORTH CAROLINA                                       IN THE GENERAL COURT OF JUSTICE
                                                         SUPERIOR COURT DIVISION
WAKE COUNTY                                                    18-CVS-1400 1

COMMON CAUSE, et al.,

                                       PLaintiffs,

                       v.
                                                       CONSENT .PROTECTIVE ORDER
DAVID LEWIS, IN HIS OFFICIAL
CAPACITY AS SENIOR CHAIRMAN OF
THE HOUSE SELECT COMMITTEE ON
REDISTRICTING, et al.,

                                    Defendants.

       THIS MATTER COMING BEFORE THE COURT upon the consent of the parties to

enter a protective order governing the production of certain materials in connection with this

matter, and the parties appearing to have consented to the terms thereto, the Court enters the

following protective order.

        1.      This Agreement sha!J govern the production and exchange of the Parties '

documents, and any testimony relating to such documents, that reflect the Patiies' confidential

information, specifically including answers to requests for admission, answers to interrogatories,

responses to requests for production of documents and documents produced in accordance

therewith, documents subpoenaed, and any deposition transcript or portion thereof as to which

protection is sought in accordance with this Agreement. In addition, the terms of this Agreement

shall apply to all manner and means of discovery, including entry onto land or premises, and

inspection of books, records, documents, and tangible things. To fall within the scope of this

Agreement, all such Confrdential material shall be designated as "CONFIDENTIAL," or as

"HIGHLY CONFlDENTIALIOUTSIDE ATTORNEYS' EYES ONLY," by the Party producing

the material.   References to "Confidential" material in this Agreement include material marked
    Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 3 of 15




"CONFIDENTIAL" and "HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS'                                   EYES

ONLY."

       2.      As a general guideline, "CONFIDENTIAL" information shall be those things that

may be disclosed to the Plai11tiff'l and Defendants for the purposes of the litigation, but which

must be protected against disclosure to third parties. Absent a specific order by the Court, once

designated as "CONFIDENTIAL," such information shall be used by the Parties solely in

connection with this litigation, and not for any political, business, commercial, competitive,

personal, governmental , or other purpose or function whatsoever, and such information shall not

be disclosed to anyone except as provided herein.        The producing Party may desighate as

"CONFIDENTIAL" any material that it produces in the litigation which it believes constitutes,

contains, reflects, or discloses confidential, non-public trade secrets, competitively sensitive or

proprietary information, research and analysis, development or commercial information, or other

information for which a good faith claim of need of protection from disclosure can be made.

       3.      As a general guideline, "HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS'

EYES ONLY" information shall be those things that may be disclosed only to outside attorneys

of the receiving party who are not also employees of the receiving party. Absent a specific order

by the Court, once designated as "HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS' EYES

ONLY," such information shall be used by the Parties solely in connection with this litigation,

and not for any political, business, commercial , competitive, personal , governmental, or other

purpose or function whatsoever, and such information shall not be disclosed to anyone except as

provided herein. The producing Pm1y may designate as "HIGHLY CONFIDENTIAL/OUTSIDE

ATTORNEYS'        EYES ONLY" (a) any non-public personal               information or (b) any

CONFIDENTIAL material that the producing Party reasonably and in good faith believes to be

                                                 2
         Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 4 of 15




extremely sensitive confidential and/or proprietary information, disclosure of which to a ?'arty or

another non-party would create a substantial risk of significant competitive or business injury.

           4.   All   "CONFIDENTIAL"           and     "HIGHLY       CONFIDENTIALIOU"JSJDE

ATTORNEYS' EYES ONLY" information and material covered by this Agreement shall be

kept in secure facilities, and access to those facilities shall be permitted only to those designated

persons as provided herein.     However, information may be kept in the law offices of the

respective counsel without additional security measures beyond those typically accorded client

files.

           5.   All counsel for the Pat1ies who have access to information or material designated

as CONFIDENTIAL" or "HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS '                                  EYES

ONLY" under this Agreement acknowledge that they are bound by this Agreement and submit to

the judsdictim1 of this Court for the purposes of enforcing this Agreement.

           6.   No designated confidential material shall be reproduced except as required in

connection with the litigation of this case.      Any person making, or causing to be made,

photocopies, excerpts, blow-ups, or demonstrative material reflecting any designated confidential

material (such as charts or diagrams) shall make certaiJ1 that each such item bears the appropriate

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS' EYES ONLY"

marking. All copies, extracts, or summm·ies prepru·ed from designated confidential materials

produced hereunder shall be subject to the same terms of this Agreement as the designated

confidential material from which such copies, extracts, or   summru~ies   were prepared.

           7.   Entering into, agreeing to, and/or producing or receiving inf01ma6on or material

designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS'

EYES ONLY" in compliance with the terms of this Agreement shall not:

                                                  3
    Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 5 of 15




            a. Operate as an admission by any Party that any particular infonnation or tnaterial

                 designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL/OUTSIDE

                 ATTORNEYS ' EYES ONLY" contains or reflects trade secrets, proprietary or

                 commercially-sensitive inf01mation, or any other type of confidential information;

            b. Operate as an admission by any Party that the restrictions and procedures set forth

                 herein constitute or do not constitute adequate protection for any particular

                 information deemed by any Party to be "CONFIDENTIAL" or "HIGHLY

                 CONFIDENTIAL/OUTSIDE ATTORNEYS ' EYES ONLY";

            c. Prejudice in any way the rights of any Party to object to the production of

                 documents it considers not subject to discovery;

            d. Prejudice in any way the rights of any Party to object to the authenticity or

                 admissibility into evidence of any document, testimony, or other evidence subject

                 to this Agreement;

            e. Prejudice in any way the rights of any Party to seek a determination by the Court

                 whether any information or material should be subject to the terms of this

                 Agreement;

            f.   Prejudice in any way the rights of any Party to petition the Court for a further

                 protective order relating to any purportedly confidential information; and

            g. Prevent the Parties to this Agreement from agreeing in writing or on the record

                 during a deposition or hearing in this action to alter or waive the provisions or

                 protections provided herein with respect to any particular information or material.

       8.        This Agreement has no effect upon, and shall not apply to, a Party's use or

disclosure of its own confidential information or the clisclosure of a Party's information to the

                                                  4
    Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 6 of 15




Pmty or the Patty' s employees for any purpose. Nothing contained herein shall impo>se any

restrictions on the use or disclosure by a Party of documents, information, or material desi.gnated

as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS '                                   EYES

ONL Y"obtained lawfully by such Party independently of any proceedings in this action, or

which:

               a. Was already known to such Party by lawful means prior to acquisition from, or

                  disclosure by, any other Party in this action;

               b. Is or becomes publicly known through no fault or act of such Party; or

               c. Is rightfully received by such Party from a third Party which has authority to

                  provide such information or material and without restriction as to disclosure .

         9.       For purposes of this Agreement, the word "document(s)" shall have the same

meaning ascribed to the word " document" in Rule 34 of the North Carolina Rules of Civil

Procedure.

         10.      Information and documents containing information subject to this Agreement may

be used as exhibits or otherwise during depositions and trial in this litigation. Any non-party

witness shown Confidential information during a deposition, hearing, or trial in this litigation

shall, prior to being shown the Confidential information, be asked to state under oath on the

record, or shall execute an affidavit or declaration in the form attached as Exhibit A, that he or

she has agreed to be bound by tllis Agreement.

         11.      Information or material designated as "CONFIDENTIAL" may be disclosed,

summarized, or otherwise made available in whole or in part only to the following persons:




                                                     5
     Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 7 of 15




             a. counsel of record for the Parties and regular and temporary employees of such

                  counsel to whom it is necessary that the information or material be shown for the

                  purposes of this litigation;

             b. Plaintiffs, Defendants, and employees of the Plaintiffs or Defendants;

             c. consulting or testifying experts retained for purposes of this litigation, wh.o have

                  signed a document in the form attached as Exhibit A to this Order;

             d. the Court;

             e. court reporters employed in connection with this action;

             f.   any other person only upon order of the Court or upon prior written consent of the

                  Party producing the confidential information or material.

       12.        Information or material designated as "H fGHL Y CONFIDENTIAL/OUTSIDE

ATTORNEYS' EYES ONLY" may be disclosed, summarized, or otherwise made available in

whole or in part only to the following persons:

             a. outside counsel of record for the Parties and regular and temporary employees of

                  such outside counsel to whom it is necessary that the information or material be

                  shown for the purposes of this litigation, but not including any employee of a

                  Party to this litigation ;

             b. the Court;

             c. court reporters employed in connection with this action;

             d. any other person only upon order of the Court or upon prior written consent of the

                  Party producing the confidential information or material.

       13.        The terms of this order are applicable to information produced by a non-Party in

the litigation and designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL/OUTSIDE

                                                   6
    Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 8 of 15




ATTORNEYS' EYES ONLY," as applicable.                 Such infonnation produced by non-Patrties in

connection with this litigation is protected by the remedies and relief provided by this

Agreement. Nothing in these provisions should be construed as prohibiting a non-Party from

seeking additional protections.

       14.        Nothing in this Agreement shall prevent any Party from producing any document

or infonnation in its possession in response to a lawful subpoena or other compulsory process,

provided that prompt notice of the subpoena or compulsory process shall be given to the ?arty or

who produced the information in this litigation. That notice shall be given prior to the date that

the Party subpoenaed is required to respond to the subpoena or other compulsory process in

which materials designated confidential are sought. A Party who receives a lawful subpoena or

other compulsory process will cooperate with respect to all reasonable procedures sought to be

pursued      by     the    producing    party    whose      "CONFIDENTIAL"        or    "HIGHLY

CONFIDENTIAL/OUTSIDE ATTORNEYS' EYES ONLY" information may be atfected.

       15.        Inadvertent failure to designate material as Contidential material at the time of

production may be remedied by supplemental written notice. Once such notice is received, all

documents, material, or testimony so designated shaJI be treated as if they had been initially

designated as Confidential material.      Notwithstanding such notice, if prior to receipt of the

noti.ce, Confidential material has been disclosed or used in a manner inconsistent with the

provisions of this Agreement, it shall be deemed a limited disclosure which shall not be

consjdered a violation of th.is Agreement. Upon receipt of such notice, the designated material

shall thereafter be considered subject to this Agreement.




                                                  7
     Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 9 of 15




        16.    The provisions of this Agreement shall remain in full force and effect fol ]owing

the conclusion of this litigation until or unless this Agreement is modified or vacated by the

Court, or upon written consent of counsel for the Parties.

       17.     Within sixty (60) days after the conclusion of this litigation (whether by

settlement, dismissal or tina! judgment, after any appeals are concluded or the time for further

appeal has expired) all originals and reproductions of Confidential material subject to this

Agreement shall be destroyed by the receiving patty' s counsel or returned to the producing patty.

Counsel for the receiving party shall certify to counsel for the producing party within said sixty

(60) day time period that such destruction or return has taken place.         Notwithstanding this

provision, counseJ are entitled to retain archival copies of all draft and final pleadings, motion

papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition

and trial exhibits, expert reports, attorney work product, and consultant and expert work product,

even if such materials contain Confidential material subject to this Agreement.              Any such

archival copies that contain or constitute Confidential material subject to this Agreement will

remain subject to this Agreement, including the restrictions on disclosure therein.

       18.     The Parties agree to be bound by the terms of this Order until such time as the

Court rules thereon, and thereafter, the Parties will be bound by the ruling of the Court.

       SO ORDERED.


       This the 5th day of April, 2019.
                                            lsi Paul C. Ridgeway
                                             Paul C. Ridgeway, Superior Court Judge

                                            Is/ Joseph N. Crosswhite
                                             Joseph N. Crosswhite, Superior Court Judge

                                            Is/ Alma L. Hinton
                                            Alma L. Hinton, Superior Court Judge

                                                  8
      Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 10 of 15




WE CONSENT:
                                              ARNOLD & PORTER
POYNER SPRUlLL LLP                              KAYE SCHOLER LLP

By:                                           By:
       Edwin M. Speas, Jr.                          ---------------------------
         N.C. State Bar No. 4112              R. Stanton Jones*
       Caroline P. Mackie                     David P. Gersch*
         N.C. State Bar No. 41512             Elisabeth S. Theodore*
       P.O. Box 1801                          Daniel F. Jacobson*
       Raleigh, NC 27602-1801                 601 Massachusetts Ave. NW
       (919) 783-6400                         Washington, DC 20001-3 743
       espeas@poynerspruill.com               (202) 942-5000
                                              stanton.jones@amoldporter.com
       Counsel for Common Cause. the
       North Carolina Democratic Party,       PERKINS COlE LLP
       and the Individual Plaintiffs
                                              By:. _____________________
                                              Marc E. Elias*
                                              Aria C. Branch*
                                              700 13th Street NW
                                              Washington, DC 20005-3960
                                              (202) 654-6200
                                              melias@perkinscoie.com

                                              Abha Khanna*
                                              1201 Third A venue
                                              Suite 4900
                                              Seattle, WA 98101-3099
                                              (206) 359-8000
                                              akhanna@perkinscoie.com

                                              Counsel.for Common Cause and the
                                              Individual PLainf!ffs

                                              *Admitted Pro hac vice




                                          9
      Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 11 of 15




BAKER & HOSTETLER, LLP                            SHANAHAN MCDOUGAL PLLC

By:                                               By:
                                                  John E. Branch, III
E. Mark Braden* (DC BarNo. 419915)                H. Denton Worrell
Richard B. Raile* (Va. Bar No. 84340)             Nathaniel J. Pencock
Trevor M . Stanley* (Va. BarNo. 77351)             128 E. Hargett Street, Suite 300
1050 Connecticut Ave Suite 1100                   Raleigh, NC 2760 I
Washington, DC, 20036                             j branch@sbanabanmcdo ugal.com
rraile@ bakerlaw.com                              dwoJTell@shanahanmcdougal.com
mbraden@ bakerlaw.com                             npencook@shanahanmcdougal .com
tstanley@bakerlaw.com
Telephone: (202) 861-1500                         Counselfor Defendant-Intervenors
Facsimile: (202) 861 - 1783



OGLETREE, DEAKINS, NASH,                          NORTH CAROLINA DEPARTMENT
  SMOAK & STEWART, P.C.                           OF JUSTICE
                                                  By:------------
By:                                               Amar Majmundar (N.C. Bar No. 24668)
                                                  Senior Deputy Attorney General
Phillip J. Strach (N.C. Bar# No. 29456)
                                                  Stephanie A. Brennan (N.C. Bar No. 35955)
Michael D. McKnjght (N.C . Bar# No. 36932)
                                                  Special Deputy Attorney General
4208 Six Forks Road, Suite 1100                   North Carolina Dept. of Justice
Raleigh, North Carolina 27609                     P.O. Box 629
phi l.strach@ogletreedeakins.com
                                                  Raleigh, NC 27602
michael.mcknight@ogletreedeakins.com
                                                  Email: sbrennan@ncdoj.gov
Telephone: (919) 787-9700                         Tele No.: (919) 716-6920
Facsimile: (919) 783-9412                         Fax No.: (919) 716-6763

Counselfor Legislative Defendants                 Counsel for State Defendants




                                             10
    Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 12 of 15




                                           EXHIBIT A

NORTH CAROLINA                                         TN THE GEN ERAL COURT OF JUST ICE
                                                           SUPERJOR COURT DIVISION
WAKE COUNTY                                                       18-CVS-1400 1

COMMON CAUSE, et al.,

                                        Plaintiffs,

                       V.


DAVID LEWIS , IN HIS OFFICIAL
CAPACITY AS SENIOR CHAIRMAN OF
THE HOUSE SELECT COMMITTEE ON
REDISTRJCTING, et al.,

                                     Defendants.

                            AFFIDAVIT OF CONFIDENTIALITY

       I hereby acknowledge that 1 am about to receive information designated as "Confidential"

supplied in connection with the above-referenced litigation. l have received and read a copy of

the Consent Protective Order entered in this case.

       I understand and agree to be bound by the terms of the Consent Protective Order, and I

agree not to disclose or use this information except in accordance with the tenns of the Consent

Protective Order.   I will not copy or use the Confidential Information I am about to receive

except for purposes of this litigation unless such information is or becomes public information in

accordance with the terms of the Consent Protective Order.

       I understand and agree that the information designated as "Confidential " may only be

used for purposes of this litigation only and for no other business,

       I further agree to submit to the jurisdiction of the Court and understand that the Court

may impose sanctions for any intentional violation of the Consent Protective Order.


                                                  11
    Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 13 of 15




        I further agree that, upon termination of this litigation, or sooner if so requested., I will

return to counsel all Confidential Information provided to me, including any copies and e:xcerpts

of such Confidential Information.

       I understand that 1 am petmitted to retain copies of my own work product provided that

such materials are maintained and protected in accordance with the terms of the Consent

Protective Order.

       I understand that failure to abide by the terms of the Consent Protective Order may result

in legal action against me .



Dated: _ _ _ _ _ _ __                              By: _________________________

                                                   Name:   -------------------
Address: --------------------
                                                   Title: _ _ _ _ _ _ _ _ _ _ _ _ __

                                                   Present Occupation or Job Description:



                                                   Employe r : - - - - - - - - - - - - - -




Sworn to before me and subscribed in my presence this _       day of _ _ _ , 20_



                                                      Notary Public




                                                 12
       Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 14 of 15



                                       Certificate of Service

       The undersigned certifies that the foregoing was served upon all parties by electronic

mail, addressed as follows:



Edwin M. Speas, Jr.                                  Marc E. Elias
Caroline P. Mackie                                   Aria C. Branch
Poyner Spruill LLP                                   Perkins Coie, LLP
espeas@poynerspruill.com                             melias@perkinscoie.com
cmackie@poynerspruill.com                            A Branch@ perkinscoie .com
Counsel for Common Cause,                            Counsel for Common Cause
The North Carolina Democratic Party                  And the Individual Plaintiffs
And the Individual Plaintiffs
                                                     Abha Khanna
R. Stanton Jones                                     Perkins Coie, LLP
David P. Gersch                                      akhanna@perkinscoie.com
Elisabeth S. Theodore                                Counsel for Common Cause
Daniel F. Jacobson                                   And the individual Plaintiffs
Arnold & Porter Kaye Scholer, LLP
Stanton.jones@arnoldporter.com                        Phillip J. Strach
David .gersch@ arnoldporter .com                      Michael McKnight
Elisabeth.theodore@arnoldporter.com                   Alyssa Riggins
Daniel.jacobson@arnoldporter.com                      Ogletree, Deakins et al.
Counsel for Common Cause                              Phillip.strach@ogletree.com
And for Individual Plaintiffs                         Michael.mcknight@ogletree.com
                                                      Alyssa.riggins@ogletree.com
Mark E. Braden                                        Counsel for Legislative Defendants
Richard Raile
Trevor Stanley                                        Stephanie A. Brennan
Baker & Hostetler, LLP                                Amar Majmundar
rraile@bakerlaw .com                                  Paul Cox
mbraden@bakerlaw .com                                 NC Department of Justice
tstanley@bakerlaw.com                                 sbrennan@ncdoj.gov
Attorneys for Legislative Defendants                  amajmundar@ncdoj.gov
                                                      pcox@ncdoj.gov
                                                      Counsel for the State of North
                                                      Carolina and members of the State
                                                      Board of Elections
        Case 8:19-cv-02710-GJH Document 40-3 Filed 10/01/19 Page 15 of 15



Josh Lawson                                John E. Branch, Ill
NC State Board of Elections                H. Denton Worrell
joshua.lawson@ncsbe.gov                    Nathaniel J. Pencook
Counsel for the State Board of Elections   Shanahan McDougal, PLLC
                                           jbranch@shanahanmcdougal.com
                                           dworrellshanahanmcdougal.com
                                           npencook@shanahanmcdougal.com
                                           Attorneys for Defendant-Intervenors


This the 5th day of April, 2019.




                                                i.
                                           Kellie MyeYs
                                           Trial Court Administrator
                                           10th Judicial District
                                           Kellie.Z.Myers@nccourts.org
